Dear Representative Hedrick:
This letter is in response to your question asking:
         Must a school district which school is closed pursuant to section 171.121 RSMo, pay for the cost of transporting all elementary school students and all high school students to other public schools?
Section 171.121 provides in part:
              If any district in this state has an average daily attendance of less than fifteen pupils as shown by the records of the last previous school year, the state board of education, after investigation that convinces it that it would be to the best interests of all concerned, shall require the board to provide for the tuition and transportation of the pupils of the district to other public schools. (Emphasis added.)
It is clear from the statute that a school district which is closed pursuant to § 171.121 is required to pay the cost of transporting all pupils of the district to other public schools.
The school district board of education may, however, designate to which schools the students will be provided transportation and tuition as previously discussed by this office in Opinion No. 81, Seay, October 20, 1955. A copy of this opinion is enclosed for your reference.
Based on the rationale of Opinion No. 81, it is clearly permissible for a school district to decide where the children of the closed district shall attend school. The student is entitled to free transportation and tuition only to the school provided by the board of education of the closed school district.
It is our view that a school district which is closed pursuant to § 171.121 is required to provide for the transportation and tuition of its pupils who attend the school in another district. However, the board of education of the home district may decide to which other district it will pay the tuition and transportation costs.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure Att'y Gen. Op. No. 81, Seay, 10/20/55